NO. 12-14-00014-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

BUDDY KINDLE,                                   §      APPEAL FROM THE 114TH
APPELLANT

V.
                                                §      JUDICIAL DISTRICT COURT
LINEBARGER, GOGGAN, BLAIR &
SAMPSON, LLP, JOANN ANDREWS
AND DENNIS H. WALKER,
APPELLEES                                       §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Appellant Buddy Kindle attempts to appeal the trial court’s December 13, 2013 orders
granting summary judgment motions filed by Appellee Linebarger, Goggan, Blair & Sampson,
LLP, and its employee Appellee JoAnn Andrews, and by Appellee Dennis H. Walker.
       It is well settled that, as a general rule, appellate courts have jurisdiction over final
judgments as well as interlocutory orders that the legislature deems appealable by statute.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014 (West Supp. 2014) (authorizing appeals from certain interlocutory orders). A
judgment is final for purposes of appeal if it disposes of all pending parties and claims in the
record. Lehmann, 39 S.W.3d at 195. A summary judgment that does not dispose of all parties
and claims in the pending suit is interlocutory and not appealable unless a severance is ordered.
Hood v. Amarillo Nat’l Bank, 815 S.W.2d 545, 547 (Tex. 1991).
       Here, the order granting Linebarger and Andrews’s summary judgment motion disposes
of all claims Kindle asserted against them. But the order granting Walker’s summary judgment
motion does not dispose of all of Kindle’s claims against Walker. Therefore, the orders Kindle
seeks to appeal do not dispose of all pending claims shown by the record. See id. Moreover,
there is no statutory provision authorizing an appeal of these orders, nor is there a severance that
makes either order appealable.
         On January 30, 2015, this Court notified Kindle, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not include a final judgment or
other appealable order. Therefore, the record does not show that this Court has jurisdiction of
the appeal. Kindle was further notified that his appeal would be dismissed if the information
received in the appeal was not amended on or before February 9, 2015, to show the jurisdiction
of this Court. That deadline has now passed, and we have not received a final judgment or other
appealable order in this appeal. Accordingly, the appeal is dismissed for want of jurisdiction.
See TEX. R. APP. P. 37.2, 42.3.
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 27, 2015


                                        NO. 12-14-00014-CV


                               BUDDY KINDLE,
                                  Appellant
                                     V.
                  LINEBARGER, GOGGAN, BLAIR & SAMPSON, LLP,
                    JOANN ANDREWS AND DENNIS H. WALKER,
                                  Appellees


                               Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 12-2167-B)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.